DAVISON, Justice.
This is an appeal on the original record by the Tulsa County Assessor from a judgment of the District Court of Tulsa County, fixing the valuation, for ad valorem tax purposes for the years 1953 to 1955 inclusive, of a certain lot and building thereon in the City of Tulsa, known as the Philtower Building which was owned and operated by the Boy Scouts of America. The protest and subsequent proceedings as. to assessment for each of said years constituted a separate matter on appeal but all of them were consolidated in the District Court over objection of the assessor. The parties will be referred to as “assessor” and “protestant.”
The value placed upon the lot upon which the building stood was fixed for taxation purposes at $180,000 for each of said years and no question is here raised with regard to it. This litigation is concerned with the assessed valuation of the building which was fixed by the assessor at $841,030 for each of said years. The judgment of the trial court from which this appeal was taken fixed said value at $660,000.
Except for minor differences in the evidence and that the power of the trial court to consolidate the several cases, this case is identical, as to issues and questions of law, to Appeal of National Bank of Commerce of Tulsa, Okl. 316 P.2d 175. Our opinion in that case, promulgated on the 17th day of September, 1957, is dispositive of the instant case. Therefore, said opinion and syllabus therein, except for paragraph No. 3, approved and adopted as the syllabus and opinion herein, and *265the judgment of the District Court is affirmed.
CORN, V. C. J., and HALLEY, WILLIAMS, JACKSON and CARLILE, JJ., concur.
BLACKBIRD, J., concurs by reason of stare decisis.
WELCH, C. J., and JOHNSON, J., dissent.